Citation Nr: 1203704	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-13 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying the Veteran's claim for service connection for a cervical spine disorder.  The Board remanded this matter to the RO via the VA's Appeals Management Center (AMC) in January 2011 in order to permit the Veteran to undergo a VA medical examination.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  


FINDING OF FACT

It is at least as likely as not that the Veteran's chronic cervical strain with foraminal encroachment originated during his period of active duty.  


CONCLUSION OF LAW

Chronic cervical strain with foraminal encroachment was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the benefit sought on appeal is granted in its entirety, the need to discuss whether VA complied with its duties to notify and assist the Veteran and whether the terms of the recent remand have been met fully is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).   

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Allegations are advanced by the Veteran to the effect that the neck or cervical spine disorder from which he now suffers began during physical training at Fort Hood, Texas, and has continuously bothered him since that time.  

Service treatment records of the Veteran are unavailable for review through no fault of the Veteran, as the record indicates entry of a formal finding as to their unavailability.  Electronic records compiled by the Department of Defense show that the Veteran was treated for a neck sprain while on active duty in September 2001.  

A VA general medical examination in March 2007 yielded findings which resulted in entry of a diagnosis of a cervical strain with negative physical and radiological examination.  Further VA examination in November 2009 culminated in entry of a diagnosis of chronic cervical strain with foraminal encroachment but negative clinical findings, and a medical opinion that it was less likely than not that the foregoing disorder was related to injuries sustained while in military service, with notation that there was no corroborating evidence in the claims folder to support that claim.  

The Board by its January 2011 remand noted the need for additional medical input, given the record of inservice treatment of cervical strain and the Veteran's competent, if not credible, account of chronic neck symptoms dating to service.  Unfortunately, the Veteran on remand declined to appear for an examination based on his extended travel plans and, as a result, no further VA examination was conducted.  

Following a return of the case to the Board, the case was referred for an expert medical opinion from the VA's Veterans Health Administration (VHA).  An opinion, dated in December 2011, was thereafter provided from a VA neurosurgeon with extensive experience in spinal disorders.  The neurosurgeon opined that the unavailability of service treatment records was significant, as was the absence of postservice medical data, noting that magnetic resonance imaging, the standard of care for assessment of the cervical spine, had not to date been undertaken.  Although it was found that it was medically impossible to render an accurate professional opinion, the VA physician indicated that if he were forced to render an opinion on the basis of the evidence on file, then it was at least as likely as not that a cervical spine disorder originated in service or as a result of an inservice event based solely on the Veteran's assertions of inservice injury and related symptoms.  

Service records are largely unavailable in this instance, although one supplementary record denotes inservice cervical strain.  The Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed").  In addition, the Veteran provides a competent, credible, and highly probative account of inservice neck problems dating to a specific point during physical training and their subsequent chronicity.  While there is evidence for and against entitlement, the VHA opinion based on the Veteran's credible reporting is found to be dispositive, such that with resolution of doubt in the Veteran's favor, it is concluded that service connection for a cervical spine disorder is warranted.  To that extent, the appeal is allowed in full.  


ORDER

Service connection for chronic cervical strain with foraminal encroachment is granted.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


